Upon consideration of the application filed by Petitioner on the 2nd of May 2019 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Duplin County:
"Denied by order of the Court in conference, this the 3rd of May 2019."
The following order has been entered on the motion filed on the 2nd of May 2019 by Petitioner in the Alternative to Appoint Counsel:
"Motion Denied by order of the Court in conference, this the 3rd of May 2019."
Davis, J. recused